Citation Nr: 1608320	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-23 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent for a hearing loss disability.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 10 percent evaluation for hearing loss, and continued a 30 percent evaluation for posttraumatic stress disorder.  Following a VA examination in November 2012, the RO reduced the evaluation for hearing loss to 0 percent in a January 2013 rating decision.  A Supplemental Statement of the Case (SSOC) was issued by the RO in December 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before the Board in July 2011 when submitting his substantive appeal.  His representative requested an in-person hearing on his behalf in January 2013.  In November 2013 the Veteran was notified that a hearing was scheduled for the following month, but the Veteran subsequently withdrew the hearing request due to a pending examination.  

In August 2014, the Veteran requested a hearing by video teleconference in lieu of his previously requested Travel Board hearing.  He then requested a three-way video teleconference hearing in October 2014.  Subsequent requests for a three-way video teleconference hearing were received in November 2014, December 2014, February 2015, and August 2015.  The Veteran was advised in correspondence dated December 2015 that he was scheduled for a video hearing before a Veteran's Law Judge to be held at the RO in February 2016.  In correspondence received in January 2016, the Veteran provided notice that he intended to attend the scheduled February 2016 hearing.  However, prior to the scheduled hearing date, VA received another letter from the Veteran's representative requesting that a three-way video conference be scheduled, to facilitate the participation of the Veteran's representative.  The requested three-way video conference has not yet been scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a three-way video teleconference hearing before a member of the Board, consistent with the appropriate procedures, wherein the Veteran may appear at the Atlanta, Georgia RO and his representative may appear at the San Diego, California RO.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


